There were two counts in the indictment which the grand jury preferred against this appellant. Count 1, in proper form and substance, charged him with distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, etc. Count 2 charged the unlawful possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. *Page 208 
Demurrers were interposed to count 2, but were overruled, and properly so. This court has many times held that a count of this character was good.
Upon conviction he was sentenced to serve an indeterminate sentence in the penitentiary of from three to four years. Judgment was pronounced and entered accordingly.
Let the judgment appealed from stand affirmed, as there is no error upon the record, and upon the record proper this appeal is predicated. There is no bill of exceptions.
Affirmed.